POFF, J.,
dissenting.
I dissent. In my view, Mace v. Merchants Delivery, 221 Va. 401, 270 S.E.2d 717 (1980), is legally indistinguishable. “Mace produced no medical evidence establishing his inability to resume his employment”, and “[i]n light of . . . the absence of any medical evidence to the contrary, the Commission could only conclude Mace was able to return to unrestricted work . . . .” Id. at 40304, 270 S.E.2d at 719. Shaffer produced utterly no medical proof that he was unable to work. Indeed, the evidence shows that Shaffer’s attending physician released him for return to work, that Shaffer resumed his former position, and that Shaffer resigned his job only after he suffered the accident at home..The only evidence of his inability to continue performing his regular duties was Shaffer’s own declaration that he was disabled. As Mace teaches, self-diagnosis is insufficient, standing alone, to discharge the claimant’s burden of proving disability.
The majority relies upon the doctor’s opinion that the claimant’s nervous condition was “chronic”, i.e., a condition “persisting over a long period of time.” But a chronic nervous condition is not necessarily disabling. And surely, the doctor’s opinion that claimant “will need to be seen periodically in my office for at least the next year” does not amount to a finding of disability.
I share the sympathy the majority feels for the claimant, but applying the doctrine of stare decisis, I would reverse the award and dismiss the claim.
CARRICO, C.J., and COCHRAN, J., join in dissent.